

 
 
 
 
Exhibit 10.01(b)
 
 
                                                                   AMENDMENT NO.
2
                                                                                
TO
                                   AMENDED AND RESTATED MANAGEMENT AGREEMENT
 
 
 
WHEREAS, MORGAN STANLEY SMITH BARNEY SPECTRUM SELECT L.P. (formerly known as
Dean Witter
 
 
Spectrum Select L.P.), a Delaware limited partnership (the “Partnership”), CERES
MANAGED FUTURES LLC, a
 
 
Delaware limited liability company (formerly Demeter Management Corporation, the
“General Partner”), and RABAR
 
 
MARKET RESEARCH, INC., an Illinois corporation (the “Trading Advisor”), have
agreed to amend the Amended
 
 
and Restated Management Agreement, dated as of the 1st day of June, 1998, as
amended by the Amendment No.
 
 
1 thereto as of the 3rd day of October, 2006 (the “Management Agreement”), among
the Partnership, the General
 
 
Partner, and the Trading Advisor, to reduce the monthly management fee rate
payable to the Trading Advisor
 
 
and to increase the monthly incentive fee rate payable to the Trading Advisor.
Terms used and not otherwise
 
 
defined herein have the meanings ascribed to such terms in the Management
Agreement.
 
 
 
 
WHEREAS, all provisions contained in the Management Agreement remain in full
force and effect and are
 
 
modified only to the extent necessary to provide for the amendments set forth
below.
 
 
NOW, THEREFORE, the parties hereto hereby amend the Management Agreement as
follows:
 
 
1. Effective December 1, 2010, Demeter Management LLC (formerly known as Demeter
Management
 
 
Corporation) was merged into Ceres Managed Futures LLC. In such connection, all
references in the Management
 
 
Agreement to the “General Partner” shall be deemed to mean Ceres Managed Futures
LLC.
 
 
2. The monthly management fee rate equal to 5/24 of 1.00% (a 2.50% annual rate)
referred to in Section 6(a)(i)
 
 
of the Management Agreement is hereby reduced to a monthly management fee rate
equal to 1/12 of 2.00% (a 2.00%
 
 
annual rate).
 
 
3. The monthly incentive fee rate equal to 17.5% referred to in Section 6(a)(ii)
of the Management Agreement is
 
 
hereby increased to a monthly incentive fee rate equal to 20%.
 
 
4. The foregoing amendments shall take effect as of the 1st day of July, 2011.
 
 
5. This Amendment No. 2 may be executed in one or more counterparts, each of
which shall be deemed an original
 
 
but all of which together shall constitute the same agreement.
 
 
6. This Amendment No. 2 shall be governed and construed in accordance with the
laws of the State of New York. 



 
 


 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, this Amendment to the Management Agreement has been executed
 
 
for and on behalf of the undersigned as of the 9th day of May, 2011.
 

 
MORGAN STANLEY SMITH BARNEY SPECTRUM SELECT L.P.

 


 
 
 
 
By: Ceres Managed Futures LLC,
 
By:  /s/ Walter Davis

                                                                        Name: 
Walter Davis
                                                                       
Title:     President

 
                                                                CERES MANAGED
FUTURES LLC 
 
                                                                By:  /s/ Walter
Davis
                                                                         Name: 
Walter Davis
                                                                       
Title:     President
 
                                                               RABAR MARKET
RESEARCH, INC.
 
                                                                By:  /s/ Paul
Rabar
                                                                         Name: 
Paul Rabar
                                                                        
Title:     President